t c no united_states tax_court robert l whitmire petitioner v commissioner of internal revenue respondent docket no filed date held notwithstanding the recourse nature of a third-party bank loan due to various loss-limiting features associated with a computer equipment_leasing transaction petitioner is not to be regarded as at risk under sec_465 i r c with regard to related partnership debt obligations stephen d gardner for petitioner elizabeth p flores martin l shindler marcie b harrison brian j condon victoria j kanrek and david a williams for respondent opinion swift judge this matter is before the court on the parties’ cross-motions for partial summary_judgment rule b this is a test case and the motions for partial summary_judgment raise an issue that will affect the outcome of other cases these cross-motions raise the general question of whether petitioner is to be regarded as at risk within the meaning of sec_465 with regard to partnership debt obligations associated with a computer equipment_leasing transaction more specifically these motions raise the question as to whether notwithstanding the recourse nature of a third-party bank loan certain guaranties commitments suspension and setoff provisions and matching payments among other features of the transaction should be treated as protecting petitioner against any realistic possibility of realizing a loss on the transaction for respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code of as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure when the petition was filed petitioner resided in marina del ray california original purchase transaction and end-user lease on or about date international business machines corp ibm sold for dollar_figure certain computer equipment to alanthus computer corp acc an equipment_leasing corporation approximately month later on date acc sold the computer equipment to alanthus corp alanthus its parent_corporation for the same consideration of dollar_figure in connection with its purchase of the computer equipment alanthus borrowed dollar_figure from manufacturers hanover leasing corp mhlc in an arm's-length credit transaction the loan proceeds were used by alanthus with additional cash of dollar_figure to pay acc the full purchase_price of the computer equipment acc apparently used the proceeds received from alanthus to pay ibm the full purchase_price due on acc’s purchase of the computer equipment under alanthus’ 7-year promissory note issued in favor of mhlc alanthus note beginning date monthly payments of dollar_figure representing principal and interest at dollar_figure percent per annum were due and payable to mhlc as collateral for the loan mhlc received security interests in the computer equipment and in lease payments due under all end-user leases of the computer equipment until the full amount of the loan plus interest was repaid the alanthus note and security_agreement do not expressly indicate whether mhlc’s dollar_figure loan to alanthus was made on a recourse or a nonrecourse basis the parties however agree and we so find that as a secured loan under new york uniform commercial code n y u c c section mckinney this loan is to be treated as made on a recourse basis on date in anticipation of its acquisition of the above computer equipment acc entered into a lease agreement with manufacturers and traders trust co mtt under which acc leased the above computer equipment to mtt under this end-user lease mtt was obligated to pay monthly rent of dollar_figure commencing date and continuing for a term of years during the 7-year term mtt was required to make the lease payments directly to mhlc in payment of the monthly payments that were due to mhlc on the alanthus note on date in connection with the sale of the computer equipment from acc to alanthus acc assigned to alanthus its interest as lessor in the end-user lease with mtt purchase by partnership and related transactions on date three additional and essentially simultaneous transactions occurred involving the computer equipment with the apparent ultimate objective among other things of transferring ownership1 of the computer equipment subject_to the secured interests therein of mhlc to petunia leasing associates petunia the equipment_leasing partnership in which petitioner invested and through which petitioner now claims the losses_and_expenses at issue in this case in the first transaction alanthus sold the computer equipment and assigned its interest as lessor in the end-user lease to f s computer corp f s computer immediately following that transaction f s computer resold the computer equipment to f s venture corp f s venture f s venture then resold the computer equipment to the petunia partnership mhlc’s security interests in the computer equipment and in the payments due from the end user under the end-user lease were not affected by any of these transactions alanthus sold the computer equipment to f s computer for the stated price of dollar_figure of which dollar_figure was paid in cash as payment for the balance of the purchase_price f s computer assumed the dollar_figure principal_amount of alanthus’ debt obligation to mhlc and the monthly payment obligations to mhlc on the alanthus note use in this opinion of ownership purchase sale and other words that normally suggest economic and legal ownership of property or the transfer of same is for convenience only and does not constitute any finding or conclusion as to which entity should be regarded for income_tax purposes as the owner of the computer equipment in the second transaction f s computer sold the computer equipment to f s venture for the stated price of dollar_figure f s venture paid dollar_figure in cash to f s computer issued to f s computer a promissory note in the amount of dollar_figure and assigned to f s computer the right to receive an additional dollar_figure due from petunia the loan documentation and the promissory note of f s venture in favor of f s computer do not indicate whether this loan was made on a recourse or nonrecourse basis f s computer did not receive a security_interest in the computer equipment or any other collateral with regard to the dollar_figure promissory note it received from f s venture f s venture did not assume the debt obligation of alanthus or of f s computer with regard to the dollar_figure loan of mhlc further under a commitment agreement dated date between f s computer and f s venture commitment agreement f s computer agreed for the benefit of f s venture and all subsequent purchasers of the computer equipment including petunia to satisfy all principal and interest payment obligations relating to the dollar_figure mhlc loan and all monthly lease payments relating to the end-user lease the commitment agreement expressly provided as follows in order to induce f s venture to acquire the equipment subject_to the mhlc loan f s computer hereby agrees for the benefit of f s venture and any subsequent purchaser of the equipment that f s computer will satisfy all obligations due under the mhlc loan in the third transaction f s venture sold to petunia the computer equipment for the stated price of dollar_figure represented by a cash downpayment of dollar_figure and a promissory note from petunia in the total principal_amount of dollar_figure partnership note petunia did not assume the debt obligation of alanthus or of f s computer with regard to the mhlc dollar_figure loan nor did petunia assume the debt obligation with regard to f s computer’s loan of dollar_figure to f s venture petunia’s dollar_figure stated debt obligation to f s venture on the partnership note is referred to generally in loan documents as a limited recourse obligation of petunia under terms of the partnership note and petunia’s partnership_agreement each limited_partner is stated to be personally and on a recourse basis liable for stated principal on the partnership note to the extent of dollar_figure percent of each limited partner’s total capital contributions to the partnership subject_to certain adjustments pursuant to the partnership_agreement under an agreement between petunia and f s venture that accompanied petunia's partnership note f s venture was obligated to make any outstanding payments or to make provision for such payments due to a senior lienholder such as mhlc in order to prevent the senior lienholder from foreclosing on the computer equipment in the event that f s venture failed to make such payments or to make provision for such payments petunia’s obligations under the partnership note would be suspended until the last installment of the partnership note was due and payable at that point in time if the loan from the senior lienholder remained in default petunia would be entitled to set off any amounts it owed on the partnership note against any amounts that f s venture owed to the senior lienholder as a result of this security_agreement under the dollar_figure partnership note interest accrued pincite percent per annum and payment of prepaid_interest in the amount of dollar_figure was due and payable on date of which dollar_figure was immediately payable in cash and the balance was represented by delivery of a promissory note with a principal_amount of dollar_figure also under the partnership note on date an interest payment of dollar_figure was due and payable by petunia to f s venture and from date to date monthly interest payments of dollar_figure were due and payable to f s venture from date through date monthly principal and interest payments totaling dollar_figure on the partnership note were due and payable to f s venture petunia's monthly payment obligations to f s venture of dollar_figure that were due from date to date and of dollar_figure that were due from date through date matched f s venture’s monthly payment obligations owed to f s computer under f s venture's promissory note to f s computer in connection with petunia’s purchase of the computer equipment from f s venture f s venture assigned its rights against f s computer under the commitment agreement to petunia further on date mhlc f s computer f s venture and petunia entered into a separate side agreement side agreement that expressly provided that petunia and the partners of petunia had no liability whatsoever with regard to mhlc’s dollar_figure recourse loan that was made to alanthus and that was assumed by f s computer the side agreement expressly provided as follows mhlc agrees that petunia has no personal liability whatsoever for payment of the amounts due under the loan from mhlc to alanthus or for satisfaction of alanthus' obligations thereunder leaseback_transaction to f s computer simultaneous with the above three sale transactions and with the other agreements that were entered into on date petunia leased the computer equipment back to f s computer for a term of 9½ years beginning on date and ending on date under the leaseback_transaction f s computer’s monthly rent payments of dollar_figure that were payable to petunia from date to date matched petunia’s monthly debt obligations owed to f s venture under the partnership note from date through date f s computer’s monthly rent payments of dollar_figure that were payable to petunia slightly exceeded petunia’s monthly debt obligations of dollar_figure owed to f s venture under the partnership note pursuant to the lease agreement with f s computer and in addition to the lease payments mentioned above petunia also was entitled to receive from f s computer percent of all net rental income until date with respect to the end-user lease after end-user lease payments had been applied to payments due mhlc under the alanthus note thereafter petunia was entitled to receive percent of all net rental income with respect to the end-user lease until termination of the lease period at the time of the above transactions f s computer and f s venture were wholly owned by funding systems asset management corp funding funding in turn was wholly owned by fsc corp fsc in order to induce petunia to enter into the above purchase and lease transactions with f s venture and f s computer fsc unconditionally and on a full recourse basis expressly guaranteed petunia and its limited partners the full performance of all obligations of f s computer under f s computer’s leaseback of the computer equipment from petunia the written guaranty from fsc guaranty agreement provided in relevant part as follows fsc corporation the guarantor does hereby unconditionally guarantee to petunia the prompt and full performance and observance of all of the covenants conditions and agreements of f s computer including without limitation the full and prompt payment when due whether by acceleration or otherwise in accordance with the terms of the lease of rent and all other sums payable by f s computer to petunia whether absolute or contingent secured or unsecured matured or unmatured and without regard to any grace periods provided for in the lease including without limitation payment of any stipulated loss value deficiency payments and all other sums due upon an event of default by f s computer under the guaranty agreement fsc also expressly guaranteed f s computer’s obligations to petunia under the commitment agreement that had been assigned by f s venture to petunia petitioners’ investment in petunia and losses claimed on date petitioner executed a subscription agreement pursuant to which petitioner became obligated to contribute dollar_figure to the capital of petunia in exchange for a limited_partnership_interest in the partnership petitioner’s contribution was reflected by dollar_figure in cash that was paid to petunia and by an dollar_figure recourse promissory note issued by petitioner in favor of petunia during june of petitioner and other investors executed subscription agreements obligating them to contribute a total of dollar_figure to the capital of petunia petunia received dollar_figure in capital contributions of which dollar_figure was contributed in cash and the remainder of which was represented by promissory notes on schedule e of his federal_income_tax return for petitioner reported flow-through losses from petunia totaling dollar_figure on audit respondent disallowed the dollar_figure in partnership losses claimed by petitioner discussion summary_judgment or partial summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any of the material facts and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir in 103_tc_120 affd without published opinion 77_f3d_497 11th cir 94_tc_439 and 91_tc_838 we explained generally legal principles applicable to the at-risk issue involved in this case under sec_465 where individual investors or closely held corporations engage in the leasing of depreciable_property any loss with respect to the leasing activity is allowed only to the extent the investors are financially at risk with respect to the leasing activity at the close of the taxable_year sec_465 c c investors generally are considered to be financially at risk with respect to investments in leasing activities to the extent they contribute money to the activities sec_465 investors also are considered to be financially at risk with respect to debt obligations of leasing activities to the extent they are personally liable for repayment of the debt obligations or to the extent they have pledged property other than the property used in the activities as security for the borrowed amounts sec_465 sec_465 was added to the internal_revenue_code by the tax reform act of publaw_94_455 90_stat_1520 and applies to tax years beginning after date sec_465 provides as follows borrowed amounts n-for purposes of this section a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he-- a is personally liable for the repayment of such amounts or b has pledged property other than property used in such activity as security for such borrowed amount to the extent of the net fair_market_value of the taxpayer’s interest in such property no property shall be taken into account as security if such property is directly or indirectly financed by indebtedness which is secured_by property described in paragraph with respect to particular debt obligations investors will be regarded as personally liable for such obligations within the meaning of sec_465 if they are ultimately economically liable to repay the obligations in the event funds from the investment activities are not available to repay the obligations the fact that other investors or participants remain in the chain of liability does not preclude investors who have the ultimate economic liability from being treated as at risk in determining which investors or participants in a transaction are ultimately financially responsible for the debt obligations the substance of the transaction controls 827_f2d_644 9th cir revg and remanding 85_tc_580 89_tc_943 88_tc_63 affd per curiam 894_f2d_1072 9th cir see also 759_f2d_879 fed cir the above limitation on debt obligations with respect to which investors will be considered at risk is expressly reflected in the statutory scheme sec_465 provides that even sec_465 provides as follows exception --notwithstanding any other provision of this section a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements though investors nominally may be personally liable with respect to debt obligations for income_tax purposes they will not be considered at risk for debt obligations if their ultimate liability with respect to the debt obligations is protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements the language other similar arrangements is not specifically defined in the code or in the legislative_history but the legislative_history evidences concern with situations in which investors are effectively immunized from any realistic possibility of suffering an economic loss even though the underlying transaction is not profitable levien v commissioner supra pincite 89_tc_1229 affd in part revd and remanded in part sub nom 909_f2d_1360 9th cir 88_tc_684 melvin v commissioner supra pincite 86_tc_821 s rept pincite 1976_3_cb_49 as applied particularly to a highly leveraged tax-oriented equipment_leasing transaction and depending on the issues raised the above principles require us to analyze the substance and commercial realities of all material aspects of the transaction neither the form chosen the labels used nor a single feature of the transaction generally will control in 904_f2d_477 9th cir it was stated with regard to sec_465 as follows the purpose of sub sec_465 is to suspend at risk treatment where a transaction is structured--by whatever method--to remove any realistic possibility that the taxpayer will suffer an economic loss if the transaction turns out to be unprofitable a theoretical possibility that the taxpayer will suffer economic loss is insufficient to avoid the applicability of this subsection we must be guided by economic reality if at some future date the unexpected occurs and the taxpayer does suffer a loss or a realistic possibility develops that the taxpayer will suffer a loss the taxpayer will at that time become at risk and be able to take the deductions for previous years that were suspended under this subsection id pincite citations omitted the potential bankruptcy or insolvency of entities providing guaranties or loss protection to investors is not considered in applying sec_465 unless it creates a realistic possibility of economic loss 94_tc_439 86_tc_14 in this regard the report from the senate_finance_committee with respect to sec_465 states as follows for purposes of this rule ie sec_465 it will be assumed that a loss-protection guarantee repurchase_agreement or insurance_policy will be fully honored and that the amounts due thereunder will be fully paid to the taxpayer the possibility that the party making the guarantee to the taxpayer or that a partnership which agrees to repurchase a partner’s interest at an agreed price will fail to carry out the agreement because of factors such as insolvency or other financial difficulty is not to be material unless and until the time when the taxpayer becomes unconditionally entitled to payment and at that time demonstrates that he cannot recover under the agreement s rept pincite n 1976_3_cb_49 in 94_tc_439 a case with facts similar to the instant case we held that no realistic possibility existed that limited partners would be ultimately liable on partnership debt obligations our holding was based primarily on the presence of rent guaranties the essentially offsetting nature of the various lease and note payments the nonrecourse nature of the underlying third-party loan and other insulating features of the equipment_leasing transaction we emphasized that no one feature of the transaction controlled our analysis the parties have agreed that under new york commercial law the underlying dollar_figure third-party loan from mhlc to alanthus should be treated as a recourse loan see n y u c c section mckinney which provides that a secured loan generally is to be treated as a recourse loan where the parties to the loan fail to designate the loan as either recourse or nonrecourse n y u c c sec mckinney provides in part as follows if the security_interest secures an indebtedness the secured party must account to the debtor for any surplus after proceeds from the sale of continued in an attempt to distinguish the instant case from thornock v commissioner supra and other similarly decided cases petitioner emphasizes the recourse nature under new york law of the underlying third-party secured loan of mhlc petitioner describes various scenarios under which petitioner alleges that there would exist a realistic possibility that petitioner ultimately would be required to make actual payments on the partnership loan if mhlc the third-party creditor pursued collection from f s computer f s venture or from petunia petitioner argues that primarily because of the recourse nature of the alanthus promissory note to mhlc petitioner was not insulated from liability on petunia’s debt obligations petitioner further argues that sec_465 should not apply to rent guaranties we disagree with each of petitioner’s arguments analyzing the substance of the equipment_leasing transaction before us we conclude that petitioner and the other limited partners of petunia are not to be treated as at risk under sec_465 with respect to the debt obligations of petunia the limited partners of petunia were protected from any realistic possibility of economic loss on this transaction continued collateral are applied to the outstanding debt and unless otherwise agreed the debtor is liable for any deficiency assuming that mtt defaulted on its lease obligations under its end-user lease and that mhlc commenced collection efforts that broke the circle of payments or accounting entries between f s computer f s venture and petunia jeopardizing petunia’s ability to make payments due on its debt to f s venture before any liability of the limited partners would be triggered fsc would have been required to honor its obligations under the guaranty agreement thereby providing funds needed by petunia to pay f s venture fsc through its guaranties--not the limited partners of petunia--would be required to provide funds or accounting entries necessary to keep payments current on the debt obligations of petunia the obligations of fsc and f s computer under the guaranty and commitment agreements the suspension and setoff provisions under the purchase agreement between f s venture and petunia the fact that f s venture and petunia did not assume alanthus’ recourse promissory note to mhlc the provisions of the side agreement to which mhlc itself was a party that expressly immunized petunia from any liability on alanthus’ recourse promissory note to mhlc and the matching payments under the various essentially offsetting obligations effectively immunized petunia from any realistic possibility for loss in connection with the transaction in issue petitioner suggests a scenario under which fsc would not honor its guaranties and petitioner suggests that under that scenario the limited partners of petunia likely would be required to make payments on petunia’s debt obligations to f s venture in that scenario on the basis of the relationships between the various parties the guaranties of fsc the commitment and side agreements and the suspension and setoff provisions of the agreement between f s venture and petunia we believe the limited partners of petunia would have legal defenses against fsc f s computer f s venture and mhlc that would protect the limited partners of petunia from any realistic obligation to make any actual payments under the partnership note further the hypothetical inability of a guarantor such as fsc to satisfy guaranty obligations due to bankruptcy or insolvency generally is not to be considered in applying sec_465 unless it contributes to a realistic possibility of economic loss 94_tc_439 86_tc_14 s rept pincite n 1976_3_cb_49 see also van roekel v commissioner tcmemo_1989_74 56_tcm_1297 t c m p-h par big_number pincite young v commissioner tcmemo_1988_440 affd 926_f2d_1083 11th cir with regard to the significance of a parent corporation’s guaranty of its subsidiary’s debt obligation we do not believe that under any of petitioner’s suggested scenarios petunia and its limited partners would be held liable for the debt obligations associated with this transaction petitioner's scenarios are so remote and theoretical as to be commercially unrealistic and improbable see 909_f2d_1360 9th cir affg in part revg and remanding in part 89_tc_1229 904_f2d_477 9th cir waters v commissioner tcmemo_1991_462 affd 978_f2d_1310 2d cir finally we do not agree with the argument petitioner makes that sec_465 should be restricted only to loss protection guaranties that relate directly to the particular debt obligations for which a taxpayer claims to be at risk the total integrated transaction and all of its associated guaranties commitments and setoff provisions are to be taken together fsc’s guaranties constituted an integral part of the loss- limiting arrangement that insulated petunia and its limited partners from any realistic risk of loss associated with this transaction fsc’s obligations under the guaranty agreement should not be disregarded see thornock v commissioner supra pincite due to the offsetting nature of the lease and note payments the presence of the guaranty commitment and side agreements the presence of the suspension and setoff provisions and the relationships of the parties involved in the transaction we conclude that petunia participated in a loss-limiting arrangement under sec_465 and that no realistic possibility existed that petitioner would be ultimately liable to make payments on petunia’s debt obligations to f s venture notwithstanding the recourse nature of the underlying third- party loan between mhlc and alanthus other significant features of the transaction as explained above immunized petitioner and the other limited partners of petunia from any realistic possibility of liability with regard to the partnership note we conclude that petitioner is to be treated as not at risk within the meaning of sec_465 with respect to his allocable share of the partnership note to reflect the foregoing an appropriate order will be issued
